Citation Nr: 1411878	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include pain and instability due to frequent subluxation.

2.  Entitlement to service connection for a right shoulder disability, to include pain, subluxation, and dislocation.  

3.  Entitlement to service connection for residuals of bilateral mumps orchitis, to include testicular atrophy, left testicle pain and sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to October 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in October 20112.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right and left shoulder disability, and for residuals of bilateral mumps orchitis.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claims.

At the October 2011 Travel Board hearing, the Veteran testified he had been treated for his shoulder disabilities at a private hospital in Florida in 1996.  He testified he was unsure of the name of the hospital but it was either Florida South or Orlando Regional Hospital.  A review of the claim file reveals that no private treatment records from a Florida hospital have been associated with the claim file.  On remand, the RO should contact the Veteran and request that he provide the pertinent information necessary to obtain the outstanding private treatment records.

In regards to the claim for service connection for residuals of bilateral mumps orchitis, a VA examination was conducted in July 2009.  At the time, the examiner noted that there was no recent semen analysis of record.  The most recent one was from 1992.  After an examination of the Veteran, the examiner stated that the claim for sterility could not be confirmed without resorting to mere speculation.  The examiner noted the lack of a recent semen analysis and having multiple sex partners with unprotected sex which did not result in pregnancies.  Since the July 2009 VA examination, the Veteran has submitted a recent semen analysis of June 2011.  Additionally, he has submitted lay statements from two previous girlfriends one who predated the mumps in service and who stated that she had become pregnant by the Veteran but had opted to have an abortion.  Considering the new evidence, the Board is of the opinion that a new VA examination and opinion are needed to properly decide the claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the name, address and dates of treatment of the Florida hospital at which he was treated for his shoulders around 1996.  The AOJ must stress to the Veteran that it is his responsibility to obtain the correct name and address of the treating hospital.  A Release of Information form should be provided for the identified records.  After the receipt of the Release of Information form, the AOJ should obtain and associate with the claim file the outstanding records.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are not available, it should so be noted in the claim file and the reason for their unavailability should be provided.
2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently found testicular disability to include sterility.  The claim file should be made available to the examiner and the examiner must note that a review of the claim file was conducted.  The examiner must conduct a complete physical examination of the Veteran, and should consider all of the lay statements of record to include the Veteran's own statements and his ex-girlfriend's statements.  Any necessary tests should be conducted to include, a semen analysis.  The examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any current disability of the testes, is related to the mumps and/or testicular trauma in service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  A complete rationale for any opinion rendered must be provided.

3. After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


